United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1897
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Michael L. Watson

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                            Submitted: January 6, 2017
                             Filed: January 10, 2017
                                  [Unpublished]
                                  ____________

Before SHEPHERD, ARNOLD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Michael Watson directly appeals from the sentence the district court1 imposed
after he pleaded guilty to drug and firearm charges, under a plea agreement that

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District Missouri.
contained an appeal waiver, but reserved his right to challenge the imposition of a
career-offender enhancement. His counsel has moved to withdraw and filed a brief
under Anders v. California, 386 U.S. 738 (1967), raising arguments related to his
conviction and sentence, and challenging the career-offender enhancement. Watson
has filed a pro se brief and moved for appointment of new counsel. In his pro se
brief, Watson argues that the district court erred in applying the career-offender
enhancement.

       We conclude that Watson waived his challenge to the career-offender
enhancement by raising and then withdrawing an objection to it in the district court
proceedings. See United States v. Stoney End of Horn, 829 F.3d 681, 687-88 (8th
Cir. 2016) (where defendant withdrew objection to PSR enhancement in district court,
claim of error on appeal was waived). We further conclude that the appeal waiver is
enforceable as to counsel’s other arguments. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (de novo review of validity and applicability of appeal
waiver); United States v. Andis, 333 F.3d 886, 890-92 (8th Cir. 2003) (en banc)
(discussing enforcement of appeal waivers). Furthermore, we have independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no
non-frivolous issues for appeal. Accordingly, we affirm as to the career-offender
enhancement and otherwise enforce the appeal waiver, we grant counsel’s motion,
and we deny Watson’s motion.
                       ______________________________




                                        -2-